DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-18 of U.S. Patent No. 10,531,816. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-6, 9-19, and 21 of the current application and the invention of claims 1-6 and 9-18 of the patent lies in the fact that the invention of claims 1-6 and 9-18 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-6 and 9-18 is in effect a "species" of the "generic" invention of claims 1-6, 9-19, and 21. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-6, 9-19, and 21 are anticipated by claims 1-6 and 9-18, claims 1-6, 9-19, and 21 are not patentably distinct from claims 1-6 and 9-18.
Allowable Subject Matter
Claims 1-6 and 9-18 appear to be allowable over the prior art, but the claims are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-18 of U.S. Patent No. 10,531,816.
Claims 7, 8, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Smith discloses a device (see Figure 1) comprising a distal movement assembly, a first paddle (see Figure 5), and a second paddle (see Figure 8), wherein rotation of the proximal drive assembly linearly moves the pusher plate to move the paddles is opposite directions orthogonal to a longitudinal axis of the device. The distal movement assembly includes a pusher plate (60, 71, 72, and 74) and a proximal drive assembly coupled to a proximal end of the pusher plate. The pusher plate includes a first slot (33 and 37) extending along a first axis (the central axis of bores 33 and 37) from a first side of the pusher plate to a second side of the pusher plate and a second slot (31 and 35) extending along a second axis (the central axis of bores 31 and 35) from the second side of the pusher plate to the first side of the pusher plate, wherein the first axis is oriented at an angle of at least 60 degrees (center of bores 33 and 37 are oriented approximately 180 degrees from the centers of bores 31 and 35) relative to the second axis. The first paddle includes a first actuation plate (26) and a first engagement member (32) coupled to the first actuation plate for movably coupling the first paddle to . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775